      Case 2:20-cv-00361-ROS Document 18 Filed 04/30/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Guillermo Ortega, III,                              No. CV-20-00361-PHX-ROS
10                  Petitioner,                          ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          On November 25, 2020, Magistrate Judge Michael T. Morrissey issued a Report
16   and Recommendation (“R&R”) recommending Petitioner Guillermo Ortega’s petition for
17   writ of habeas corpus be dismissed with prejudice. (Doc. 13). The R&R concluded the
18   petition was untimely under the standard calculations and Petitioner was not entitled to the
19   “actual innocence” exception to the statute of limitations. Petitioner filed objections,
20   Respondents replied, and Petitioner filed a sur-reply. (Doc. 15, 16, 17). The R&R is
21   correct and will be adopted in full.
22                                          BACKGROUND
23          Petitioner was convicted of second-degree murder, attempted second-degree
24   murder, and multiple counts of assault. His convictions and sentences were affirmed by
25   the Arizona Court of Appeals and the Arizona Supreme Court denied review. The mandate
26   in those direct appeal proceedings issued on April 1, 2016. On May 16, 2016, Petitioner
27   filed a notice of post-conviction relief in state court. The state trial court eventually denied
28   relief and Petitioner sought review by the Arizona Court of Appeals.
         Case 2:20-cv-00361-ROS Document 18 Filed 04/30/21 Page 2 of 6



 1           On May 10, 2018, the Arizona Court of Appeals concluded the notice of post-
 2   conviction relief Petitioner had filed on May 16, 2016, was not timely. (Doc. 8-3 at 104).
 3   As explained by that court, Petitioner’s notice was due within 30 days of April 1, 2016, the
 4   date of the mandate in his direct appeal. Because the notice of post-conviction relief was
 5   not filed within 30 days, it was untimely as a matter of Arizona law. (Doc. 8-3 at 104).
 6   Petitioner sought reconsideration of that ruling which was denied. (Doc. 8-3 at 123).
 7   Petitioner’s request for review by the Arizona Supreme Court was also denied. (Doc. 8-3
 8   at 142). The mandate in the post-conviction relief proceedings was issued on May 1, 2019.
 9   (Doc. 17 at 11). Petitioner’s federal petition for writ of habeas corpus was constructively
10   filed as of February 14, 2020. (Doc. 1 at 16).
11           Based on these dates, the R&R concluded the federal one-year limitations period
12   began on June 30, 2016, ninety days after the mandate in Petitioner’s direct appeal.
13   Petitioner did not file his federal petition until February 14, 2020, well outside the
14   limitations period.1 The R&R further concluded Petitioner was not entitled to statutory
15   tolling because his notice of post-conviction relief filed in state court on May 16, 2016,
16   was not “properly filed” as a matter of Arizona law. (Doc. 13 at 5). That is, the notice of
17   post-conviction relief was filed too late under Arizona law and, therefore, that filing did
18   not stop the federal one-year clock from running and, eventually, expiring. The R&R also
19   concluded Petitioner was not entitled to equitable tolling because he had not established
20   extraordinary circumstances prevented his timely filing. Finally, the R&R concluded
21   Petitioner was not entitled to the “actual innocence” exception to the statute of limitations
22   because the basis of his “actual innocence” assertion was simply “a different factual
23   scenario than that found by the jury.” (Doc. 13 at 7).
24           Petitioner filed objections to the R&R which argue he is “factually actually
25   innocent” because Arizona courts lacked “subject matter jurisdiction.” (Doc. 15 at 2, 4).
26   1
       The R&R uses the date the petition was filed on the docket, February 18, 2020, as the
     relevant date. However, “a pro se petitioner’s petition is deemed constructively filed at the
27   moment it is delivered to prison officials to be forwarded to the court clerk.” Patterson v.
     Stewart, 251 F.3d 1243, 1245 (9th Cir. 2001). The petition states it was given to prison
28   officials on February 14, 2020. Thus, the Court will use February 14, 2020, as the filing
     date.

                                                 -2-
       Case 2:20-cv-00361-ROS Document 18 Filed 04/30/21 Page 3 of 6



 1   Petitioner explains it is “a functional impossibility for any Arizona Superior Court to have
 2   subject-matter jurisdiction due to the fact that Arizona judges are paid graft by the Private
 3   Prisons through Arizona Pension Funds for convictions and not for acquittals.” (Doc. 15
 4   at 2). Petitioner also argues he is innocent because the prosecution suppressed “ALL
 5   exculpatory and ALL impeachment evidence.” (Doc. 15 at 7). According to Petitioner,
 6   that evidence would have proven “conclusively and irrefutably” that he was stabbed first
 7   and, therefore, “any and all acts by Petitioner to survive were justified under Arizona law.”
 8   (Doc. 15 at 15). Respondents filed a reply and Petitioner then filed an unauthorized sur-
 9   reply. (Doc. 16, 17).
10                                             ANALYSIS
11            For present purposes, the sole issue is whether the petition is timely. If the petition
12   is not, the Court cannot reach the merits of Petitioner’s claims. Ford v. Gonzalez, 683 F.3d
13   1230, 1238 (9th Cir. 2012) (noting a court “must decide” timeliness before reaching “the
14   merits of a habeas petitioner’s claims). Petitioner’s invocation of the “actual innocence”
15   exception to the statute of limitations, however, means the Court must evaluate a portion
16   of the merits by determining whether his evidence of innocence is sufficient.
17            The R&R’s calculation regarding statutory tolling is correct.             Petitioner’s
18   convictions were final as of June 30, 2016, ninety days after issuance of the mandate in
19   Petitioner’s direct appeal. Had Petitioner filed a timely post-conviction notice in state
20   court, the time that notice was pending would not have counted towards the federal
21   deadline.    28 U.S.C. § 2244(d)(2).       But the Arizona Court of Appeals determined
22   Petitioner’s notice of post-conviction relief was untimely. Therefore, “none of the time
23   before or during the [Arizona] court’s consideration of that petition is statutorily tolled.”
24   Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir. 2005), amended, 439 F.3d 993 (9th Cir.
25   2006). Thus, the one-year federal deadline began on June 30, 2016 and expired one year
26   later.
27            The R&R’s conclusion that equitable tolling is not appropriate is also correct. To
28   be entitled to equitable tolling Petitioner would have to show “(1) that he has been pursuing


                                                   -3-
         Case 2:20-cv-00361-ROS Document 18 Filed 04/30/21 Page 4 of 6



 1   his rights diligently, and (2) that some extraordinary circumstance stood in his way and
 2   prevented timely filing.” Smith v. Davis, 953 F.3d 582, 597-98 (9th Cir. 2020). As
 3   explained by the Ninth Circuit, to meet the first requirement Petitioner would need to
 4   establish “he has been reasonably diligent in pursuing his rights not only while an
 5   impediment to filing caused by an extraordinary circumstance existed, but before and after
 6   as well, up to the time of filing his claim in federal court.” Id. at 598-99. In other words,
 7   Petitioner would have to demonstrate his diligence for the entire period leading up to the
 8   filing of his federal petition.
 9           Based on his filings, it appears Petitioner believes his time to file his federal petition
10   should not have begun until May 1, 2019, when the mandate in his state post-conviction
11   relief proceedings was filed. That is incorrect because the Arizona courts concluded his
12   petition for post-conviction relief was not timely under Arizona law. But assuming for the
13   moment the pending state post-conviction relief proceedings could qualify as an
14   “extraordinary circumstance” to merit equitable tolling, Petitioner has not established he
15   was diligent after those proceedings concluded.           The mandate was issued in those
16   proceedings on May 1, 2019 and Petitioner did not file his federal petition until February
17   14, 2020. With no explanation of Petitioner’s diligence during that nine-month period, he
18   is not entitled to equitable tolling.
19           Instead of statutory or equitable tolling, Petitioner devotes most of his filings to
20   arguing he is “actually innocent” such that the statute of limitations cannot bar his claims.
21   McQuiggin v. Perkins, 569 U.S. 383 (2013). It is true that “actual innocence” can prevent
22   application of the statute of limitations. Id. Petitioner’s arguments and evidence, however,
23   do not establish he is innocent. Rather, Petitioner has merely identified federal claims he
24   could have asserted in a timely petition.
25           Petitioner argues he is “factually actually innocent” because he was convicted in a
26   court without “subject matter jurisdiction.” Under Arizona law, the trial court had “subject
27   matter jurisdiction.”2 But more importantly, to the extent Petitioner has some viable claim
28   2
       The Arizona Constitution grants Arizona superior courts subject matter jurisdiction “in
     [c]riminal cases amounting to [a] felony.” State v. Maldonado, 223 P.3d 653, 656 (Ariz.

                                                    -4-
      Case 2:20-cv-00361-ROS Document 18 Filed 04/30/21 Page 5 of 6



 1   involving the state court’s jurisdiction, that claim was subject to the normal one-year
 2   limitations period.3 Merely arguing the state courts lacked jurisdiction does not establish
 3   Petitioner is “actually innocent” for purposes of the exception to the federal limitations
 4   period.
 5          While phrased as an argument about innocence and jurisdiction, Petitioner’s
 6   underlying claim is that the judge who presided over his trial, and potentially all state
 7   judges, had a financial interest in ensuring he was convicted. If true, that would not
 8   establish Petitioner’s innocence or that the state courts lacked jurisdiction. Rather, those
 9   facts might be the basis for a possible claim that Petitioner was denied his rights under the
10   Due Process Clause of the Fourteenth Amendment. See Rippo v. Baker, 137 S. Ct. 905,
11   907 (2017) (“Recusal is required when, objectively speaking, the probability of actual bias
12   on the part of the judge or decisionmaker is too high to be constitutionally tolerable.”).
13   Such a claim would still be subject to the one-year federal statute of limitations. Similarly,
14   Petitioner might have claims regarding the nondisclosure of exculpatory and impeachment
15   information. But those claims are also subject to the statute of limitations.
16          Petitioner has not pointed to reliable evidence establishing this is the rare case where
17   “no juror, acting reasonably, would have voted to find [Petitioner] guilty beyond a
18   reasonable doubt.” McQuiggin, 569 U.S. at 386. Therefore, Petitioner has not established
19   his “actual innocence” for purposes of avoiding the one-year limitations period. The
20   petition is untimely and must be dismissed.
21          Accordingly,
22
     2010). By Arizona statute, courts may “exercise jurisdiction over a crime, wherever
23   committed, when the ‘effect’ or ‘result’ of such crime occurs in Arizona.” State v. Flores,
     188 P.3d 706, 713 (Ariz. Ct. App. 2008). Petitioner was tried in Gila County Superior
24   Court for multiple felony charges for actions Petitioner took in Arizona. Thus, the Gila
     County Superior Court had “subject matter jurisdiction.”
25   3
       Some issues of state court jurisdiction likely qualify as matters of state law that cannot be
     the basis for relief in federal court. Hernandez v. Ylst, 930 F.2d 714, 719 (9th Cir. 1991)
26   (“We are not persuaded that a constitutional violation necessarily occurs when the
     convicting state court acts without jurisdiction purely as a matter of state law.”). But there
27   are other issues of state-court jurisdiction that might be the basis of a valid federal claim.
     See Horton v. Mayle, 408 F.3d 570, 577 (9th Cir. 2005) (noting in habeas case “the right
28   to be tried by a person with jurisdiction is a critical element of the federal constitutional
     right to a fair trial”).

                                                  -5-
      Case 2:20-cv-00361-ROS Document 18 Filed 04/30/21 Page 6 of 6



 1          IT IS ORDERED the Report and Recommendation (Doc. 13) is ADOPTED IN
 2   FULL.    The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED WITH
 3   PREJUDICE.
 4          IT IS FURTHER ORDERED a certificate of appealability and leave to proceed
 5   in forma pauperis on appeal are denied because dismissal of the Petition is justified by a
 6   plain procedural bar and jurists of reason would not find the procedural ruling debatable.
 7          Dated this 30th day of April, 2021.
 8
 9
10                                                      Honorable Roslyn O. Silver
11                                                      Senior United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
